Citation Nr: 0534928	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-03 333	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than December 9, 
1998, for the grant of service connection for prostate 
cancer.

2.  Entitlement to an initial rating higher than 40 percent 
for prostate cancer.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1967 to November 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted the veteran's claim for service connection for 
prostate cancer and assigned an initial 0 percent rating 
effective retroactively from December 9, 1999.  He appealed 
for an earlier effective date and a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at others).  

Subsequently, in an October 2002 rating decision, the RO 
assigned an earlier effective date of December 9, 1998.  The 
veteran has continued to appeal, seeking an even earlier 
effective date retroactive to September 1994 - the date of 
his prostatectomy (see VA Form 21-4138 dated in December 
2003).

In December 2002 and February 2003 rating decisions, the RO 
increased the initial evaluation of the veteran's prostate 
cancer from 0 to 20 percent, and then from 20 to 40 percent 
disabling, respectively.  Although he indicated he was only 
seeking a 40 percent rating in his February 2003 substantive 
appeal (VA Form 9), his representative later indicated he is 
seeking a rating even higher than 40 percent (see VA Form 646 
dated in September 2003).  See AB v. Brown, 6 Vet. App. 35, 
39 (1993) (a veteran is presumed to be seeking the highest 
possible rating unless he specifically indicates otherwise).  

Unfortunately, however, because further development of the 
evidence is needed before the Board can make a decision as to 
the veteran's claim for a higher initial rating for prostate 
cancer, this issue is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC, and is 
addressed separately in the REMAND portion of the decision 
below.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The veteran's military service ended in November 1973; 
his original claim for service connection for prostate cancer 
was received on June 14, 1996.

2.  In January 1997, the claim was denied by the RO because 
there was no medical evidence on record indicating he had 
prostate cancer.

3.  On December 7, 1999, the RO received his claim for a 
total disability rating based on individual unemployability 
(TDIU).  And in support of this claim, he submitted a 
discharge summary indicating that he was admitted to a VA 
facility on June 10, 1996, and received treatment for 
residuals of prostate cancer during that hospitalization.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of June 
10, 1996, but no sooner, for service connection for prostate 
cancer.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.102, 3.114, 3.155, 
3.157, 3.159, 3.303, 3.307, 3.309, 3.400, 3.816 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  In this case, VCAA 
notice was provided in October 2001, so prior to the RO's 
decision in August 2002.  Therefore, this was in accordance 
with the preferred sequence of events (VCAA letter before 
initial adjudication) specified in Pelegrini II.  

The question of whether the veteran is entitled to an earlier 
effective date for the grant of service connection for 
prostate cancer is a "downstream issue," 
or, in other words, an issue arising from his original claim 
for service connection.  VA's General Counsel has indicated 
that as long as the requisite VCAA notice was provided for 
the original claim, another VCAA notice is not required for a 
downstream issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
The RO must, as it did here, include the relevant statutes 
and regulations that pertain to the downstream issue in its 
statement of the case (SOC).  Id.  In addition, the RO also 
provided an October 2003 VCAA notice pertaining specifically 
to the veteran's claim for an earlier effective date, but 
this VCAA notice was merely provided as a courtesy gesture.



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The October 2001 and 2003 VCAA notices provided the veteran 
with notice of the evidence needed to support his claim that 
was not on record at the time of the letters, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The letters satisfied the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. at 130 (Ivers, J., dissenting).  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letters requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  In response to 
the October 2003 VCAA letter, he stated that VA already had 
all the evidence that he had in his possession (see VA Form 
21-4138 dated in October 2003).  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs) and his VA treatment records.  
Unfortunately, because he was incarcerated, a VA examination 
could not be scheduled.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In addition, he declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim before the Board.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.




Governing Statutes and Regulations

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as 
otherwise provided, the effective date of an evaluation and 
an award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date the claim was received or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The effective date of an award of service connection and 
compensation will be the day following the date of separation 
from service or the date entitlement arose, if the claim is 
received by VA within one year after separation from service; 
otherwise, the effective date will be the date VA receives 
the claim, or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, such as in this case, the effective date shall 
be in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  
See 38 C.F.R. § 3.114.  If a claim is reviewed on the 
initiative of VA within one year from the effective date of 
the law or VA issue, or at the request of a claimant received 
within one year from that date, benefits may be authorized 
from the effective date of the law or VA issue.  If a claim 
is reviewed on the initiative of VA more than one year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination of entitlement.  If a claim is 
reviewed at the request of a claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  See 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a)(1)-(a)(3).



In August 2003, VA published a regulation governing effective 
dates for claims for service connection for diseases presumed 
to be caused by herbicide or Agent Orange exposure, and 
affected by the line of Nehmer cases.  See 68 FR 50970 
(Aug. 25, 2003) codified at 38 C.F.R. § 3.816; see also 
Nehmer v. United States Veterans Administration, 32 F. Supp. 
1404 (N.D. Cal. 1989) (Nehmer I), Nehmer v. United States 
Veterans Admin., 32 F Supp 2d 1175 (N.D. Cal 1999) (Nehmer 
II), the class action Order in Nehmer v. United States 
Veterans Admin., No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 
2000), and Nehmer et al. v. Veterans Administration of the 
Government of the United States, 284 F.3d 1158 (9th Cir. 
2002) (Nehmer III).  

The regulation became effective on September 24, 2003, and is 
applicable to claims for disability compensation for the 
covered herbicide diseases that were either pending before VA 
on May 3, 1989, or were received by VA between that date and 
the effective date of the statute or regulation establishing 
a presumption of service connection for the covered disease.  
Prostate cancer is one of the covered herbicide diseases.  So 
this new regulation is applicable to the veteran's claim.

Under 38 C.F.R. § 3.816(c)(2), if a Nehmer class member's 
claim for disability compensation for the covered herbicide 
disease was either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease, the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose.  A claim 
will be considered a claim for compensation for a particular 
covered herbicide disease if the application and other 
supporting statements and submissions may reasonably be 
viewed, under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for compensation for 
the covered herbicide disability or VA issued a decision on 
the claim, between May 3, 1989, and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease.  38 C.F.R. § 
3.816(c)(2)).



The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102; 38 C.F.R. §§ 3.1(p), 3.155(a); see also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In order for benefits to be paid under the laws administered 
by VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. 
§ 5101; 38 C.F.R. § 3.151(a).  All claims for benefits filed 
with the VA, formal or informal, must be in writing.  See 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

Furthermore, 38 C.F.R. § 3.157(b) provides that once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of a report of examination or hospitalization 
by VA or uniformed services, evidence from a private 
physician, or state and other institutions, will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  

Under 38 C.F.R. § 3.157(b)(1), with regard to a report of 
examination or hospitalization by VA or uniformed services, 
the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

The veteran's original claim for service connection for 
prostate cancer was received by the RO on June 14, 1996.  As 
mentioned, during the pendency of his claim, VA amended 38 
C.F.R. §§ 3.307 and 3.309 to include prostate cancer as one 
of the diseases for which service connection may be granted 
on a presumptive basis due to exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era.  See 61 FR 
57586 (Nov. 7, 1996) codified at 38 C.F.R. §§ 3.307(a)(6)(ii) 
and 3.309(e).

In January 1997, the RO denied the veteran's claim for 
service connection for prostate cancer.  The RO correctly 
noted that prostate cancer might have been service connected 
on a presumptive basis because of in-service exposure to 
herbicides (pursuant to the November 1996 amendments), but 
found that there was no medical evidence of prostate cancer 
to support his claim.  He did not appeal that decision, so it 
became final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103.  

As mentioned, on December 7, 1999, the veteran filed a claim 
for a TDIU.  In support of the claim, he submitted a June 
1996 discharge summary from the VA Medical Center (VAMC) in 
Hampton, Virginia.  The discharge summary indicates he was 
admitted on June 10, 1996, for treatment of alcohol 
dependence.  While admitted, he underwent a urology 
consultation for pain at the site of a Foley catheter.  It 
was noted that he had a history of a radical prostatectomy 
with a recent transurethal incision of the bladder neck with 
the placement of an artificial sphincter.  

With regard to the June 1996 VA discharge summary, VA is 
deemed to have constructive notice of the existence of any 
evidence, including treatment records, in the custody of a VA 
facility.  See Bell v. Derwinski, 2 Vet. App. 611, 612 
(1992).  Therefore, the RO's January 1997 rating decision 
denying service connection because there was no medical 
evidence of prostate cancer was based on a 
clear and unmistakable error (CUE).  See 38 U.S.C.A. § 5109A; 
38 C.F.R. §3.105; see also, Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (To find 
CUE, the correct facts, as they were known at the time, must 
not have been before the adjudicator (a simple disagreement 
as to how the facts were weighed or evaluated will not 
suffice) or the law in effect at the time was incorrectly 
applied; the error must be undebatable and of a sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication.)  

So, because of the CUE in the RO's January 1997 rating 
decision, the Board turns to the original date the veteran 
filed his claim for service connection in order to determine 
the correct effective date.  The claim was received on June 
14, 1996.  So, as mentioned, he qualifies as a Nehmer class 
member under 38 C.F.R. § 3.816(c)(2) because the claim was 
received between May 3, 1989 and November 7, 1996 
(the effective date of the regulation establishing a 
presumption of service connection for prostate cancer).  
Under 38 C.F.R. § 3.816(c)(2), the effective date of the 
award will be the later of the date such claim was received 
by VA or the date the disability arose (except if the claim 
was received within one year from the date of the veteran's 
separation from service).  Although the medical evidence 
indicates his disability arose sometime in 1994, the original 
claim for service connection was not received until June 14, 
1996.  And it is the later of the two dates that is the 
earliest possible effective date under 38 C.F.R. § 
3.816(c)(2).  Accordingly, the Board finds that he is 
entitled to an earlier effective date of at least June 14, 
1996.  



The Board's inquiry, however, does not end there.  The June 
1996 VA discharge summary could also be considered an 
informal claim under 38 C.F.R. 
§ 3.157(b)(1).  This is because the veteran had filed a 
formal claim for service connection, which had been 
disallowed because there was, arguably, a finding that the 
disability was not compensable (i.e., no medical evidence of 
prostate cancer).  Under these circumstances, the date of 
outpatient or hospital examination or treatment or admission 
to a VA hospital will be considered the date of the claim.  
Id.  So under this provision of the code, the effective date 
would be June 10, 1996 - the date he was admitted to the 
VAMC.  And since his original claim for service connection 
was received within a year of this hospitalization, June 10, 
1996, is the earliest possible effective date for the grant 
of service connection for prostate cancer.  

For these reasons, an earlier effective date of June 10, 
1996, but no sooner, is granted for service connection for 
prostate cancer.  All reasonable doubt has been resolved in 
the veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An earlier effective date of June 10, 1996, but no sooner, is 
granted for service connection for prostate cancer, subject 
to the laws and regulations governing the payment of VA 
compensation.




REMAND

As alluded to, the veteran received a 40 percent initial 
rating for his prostate cancer (up from the 0 percent, then 
20 percent, first assigned).  And although he indicated this 
40 percent evaluation was the level he was seeking (see his 
VA Form 9 dated in January 2003), his representative since 
has indicated he is seeking an even higher rating (see VA 
Form 646 dated in September 2003).  Cf., AB, 6 Vet. App. at 
39.  The RO issued an SOC in October 2002.  But the RO since 
has received additional evidence relating to the severity of 
the prostate cancer and has not issued a supplemental SOC 
(SSOC), in response, discussing this additional evidence.

The Board cannot consider additional evidence without having 
to remand the case to the RO unless the veteran has signed a 
waiver of initial consideration of this evidence by the RO.  
38 C.F.R. § 20.1304; see also Disabled American Veterans 
(DAV) v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 
(Fed. Cir. 2003).  
Here, he has not waived initial consideration of the 
additional evidence in question by the RO.  So a remand is 
required.

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following:

Readjudicate the veteran's claim for an 
initial rating higher than 40 percent for 
prostate cancer in light of 
the additional evidence obtained since 
the SOC.  If this claim is not granted to 
his satisfaction, prepare an SSOC and 
send it to him and his representative.  
Give them time to respond before 
returning the case to the Board for 
further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


